ORDER OF DISBARMENT
John T. Rankin of Louisville, by counsel and pursuant to SCR 3.480(3), has moved this Court for an order permanently disbarring him from the practice of law in Kentucky and permitting him to resign under terms of permanent disbarment.
In December of 2003, Rankin, whose membership no. is 56565, entered a plea of guilty to one count of illegal possession of a controlled substance in the first-degree, Schedule II, morphine, in violation of KRS 218A.1415, a Class D felony and one count of illegal possession of a controlled substance, Schedule I Hallucinogen, marijuana, in violation of KRS 218A.1422, a Class A misdemeanor.
Rankin admits that his conduct violated SCR 3.130-8.3(b) which provides: “It is professional misconduct for a lawyer to commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects.” He acknowledges that his conduct was unethical and in violation of the rules of professional conduct. Rankin seeks to terminate the proceedings against him by resigning under terms of perma*873nent disbarment. He states that he fully understands that he cannot be reinstated to the practice of law from permanent disbarment and that the provisions of SCR S.480(S)(a) and SCR 8.510 do not apply. Rankin states that he will never again engage in the practice of law in Kentucky.
Based on the above facts and the motion by Rankin, it is hereby ORDERED that the motion by John T. Rankin to resign under terms of permanent disbarment is granted.
Rankin is directed to pay the costs of this action in accordance with SCR 3.450 in the amount of $44.68, within 30 days, for which execution may issue.
Pursuant to SCR 3.390, if he has not already done so, Rankin shall within ten days of the entry of this order notify all his clients of his inability to represent them and furnish copies of such letters of notice to the Director of the Kentucky Bar Association. He shall also provide notification of his disbarment to all courts in which he has matters pending.
Pursuant to SCR 3.165(6), Rankin shall to the extent possible, immediately cancel and cease any and all advertising activities in which he may be engaged.
All concur.
ENTERED: August 21, 2003.
/s/ Joseph E, Lambert Chief Justice